Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered April 20, 2007, convicting defendant, after a nonjury trial, of attempted criminal possession of a weapon in the fourth degree, menacing in the third degree, attempted assault in the third degree, harassment in the second degree and attempted aggravated harassment in the second degree, and sentencing him to an aggregate term of 270 days, unanimously affirmed.
Defendant’s legal sufficiency argument is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. Furthermore, the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the factfinder’s determinations concerning credibility. The evidence established, among other things, that defendant menaced the victim with a shotgun, and we reject defendant’s arguments to the contrary. Concur—Andrias, J.P., Friedman, Richter and Manzanet-Daniels, JJ.